DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-4, 12-13, and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species 1/2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2021.
	Examiner notes that, per MPEP 806.04(d), only claims 1, 9, and 16 are generic to Species 1-3.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “computer program comprising computer-executable instructions” claim fails to incorporate any structural limitation so as to give the claim physical or tangible form.  Product claims to an intangible collection of information, even if created by human effort, does not fall within any statutory category.  Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720.  See also MPEP 2106.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 8:
	This claim is directed to a digital data storage medium that encodes program instructions to perform or control “any one of the steps of the method of claim 1.”  Because the encoded program instructions may include only e.g. the step for preparing subsequent patterns, this claim fails to require all the features and limitations of parent claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 8-11, 14, 16-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Pierson (US 2002/0130946 A1).
Regarding claims 1, 9, 16:
	Pierson discloses a system for writing imageable material using multiple beams, the system comprising:
	an imaging device (writing head 16) configured for generating N beams (Fig. 2), wherein N is at least four (paragraph 28); and
	a controller (laser controller 20) configured for:
		preparing subsequent patterns (swath patterns) each having Y rows of N pixel locations (see the swath patterns of Figs. 5A, 5B, 5C), the subsequent patterns including a first and a second pattern (two adjacent swaths), wherein the first and the second pattern overlap with each other in an overlap area consisting of O columns (N) and Y rows of pixel locations (paragraphs 31, 37, 44), wherein O is at least two and smaller than N (paragraphs 42-43);
		selecting for each row i of the first pattern Mi1 pixel locations (e.g. those printed in the first swath: paragraphs 31, 44 & Fig. 5);
		selecting for each row i of the second pattern Mi2 pixel locations (e.g. those printed in the second swath: paragraphs 39, 44-47 & Fig. 5);

(1) the Mi1 pixel locations of the first pattern are selected such that for a row i, at least one selected pixel location thereof is separated from an adjacent selected pixel location by at least one non-selected pixel location located in the overlap area (see the overlap area indicated at 82 in printing the first swath of Fig. 5A); and the Mi2 pixel locations of the second pattern are selected such that, for the second row i, the non-selected pixel location of the first pattern is selected in the second pattern (at least according to complementary mask: paragraph 44 & Fig. 5B); wherein different rows of the first pattern contain selected pixel locations in different columns of the overlap area (e.g. see the rows printed in masked region 82 in Fig. 5A); and
(2) the Mi1 pixel locations of the first pattern are selected such that, the number Mi1 is different for at least two different rows (e.g. see the rows printed in masked region 82 in Fig. 5A) and such that any non-selected pixel location of the first pattern is selected in the second pattern (paragraphs 39, 44), and
	wherein the controller is configured for controlling the imaging device for writing simultaneously, for each row i, the Mi1 selected pixel locations by moving the N beams relative to the imageable material in a fast scan direction (78: paragraphs 31, 44 & Fig. 5); for next moving the N beams relative to the imageable material in a slow scan direction (76) over (N-O) pixel locations (“the array is moved over by M lines”: paragraphs 31, 44 & Fig. 5); and for then writing simultaneously, for each row i, the Mi2 selected pixel locations by moving the N beams relative to the imageable material in the fast scan direction (paragraphs 31, 44 & Fig. 5).
Regarding claims 2, 10, 17:
	Pierson discloses all the limitations of claim 9, and also that Mi1 and Mi2 fulfil the inequality: N-2*O <= Mi1, Mi2 <= N (paragraphs 42-43 & Figs. 4-5).
Regarding claim 11:
	Pierson discloses all the limitations of claim 9, and also that the imaging device is a laser imaging device (paragraph 26).
Regarding claims 5, 14, 20:
	Pierson discloses all the limitations of claim 9, and also that the controller is configured to select pixel locations such that Mi1 and Mi2 having a fixed or maximum value that is smaller than N (no line to be printed while using mask 60 allows all N beams simultaneously: Fig. 4).
Regarding claim 8:
	Pierson discloses all the limitations of claim 1, and also that the steps may be performed according to machine-executable program instructions that are encoded on a digital data storage medium (at least according to the controllers: paragraphs 26-27 & Fig. 1).

Allowable Subject Matter
Claims 6 and 15 appear to contain allowable subject matter because the prior art of record does not disclose or make obvious a system for writing imageable material using multiple beams comprising a controller configured such that “for performing the writing, a total power is available for the N beams, and wherein during the writing of the first pattern and the second pattern, respectively, the available power for each beam of the Mi1 beams and the Mi2 beams to be written simultaneously corresponds approximately with the total power divided by the fixed or maximum value give to Mi1 and Mi2, respectively.”  It is this limitation, in combination with other features and limitations of claims 5/14, that indicates allowable subject matter over the prior art of record.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/            Primary Examiner, Art Unit 2853